DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Response to Arguments
3. According to applicant's arguments filed on 06/16/2022, claims 1,12,19 and 20 have been amended. Applicant’s amendment made the withdrawal of 1112(b0 rejection over claim 12.

4. Applicant's arguments filed on 06/16/2022 with respect to independent claims 1,19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                          Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA 35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. Claim 20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to” or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. lf applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AlA 35 U.S.C.112, sixth paragraph.

                                               Claim Rejections - 35 USC § 112

7. The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 15.Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
  

8. Claims 14-16 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9. Claim 14 recite: “the update circuitry is adapted to invert a most significant bit of the current key to produce the new key.
 It is not clear what is meant by this limitation. Appropriate correction is required.

10. Claim 15 recite in part:” the update circuitry is adapted to invert at least one of the given bits of the current key to produce the new key”. It is not clear what is meant by this limitation. Appropriate correction is required.

11. Claim 16 don’t cure the deficiency of claim 15 and is rejected under 35 USC 112 (b) for its dependency upon base claim 15.

Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. Claims 1-5, 9-10,12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayenga  (US Pub.No.2017/0286421) in view of Hahn (US Pat.No.9,646,172).

14.Regarding claims 1,19 and 20 Hayenga teaches a data processing apparatus and a method comprising: storage circuitry; communication circuitry to respond to an access request comprising a requested index with an access response comprising requested data; coding circuitry to perform a coding operation using a current key, wherein the current key is based on an execution environment; and update circuitry to perform an update, in response to the current key being changed  (Para:0005-0006 teaches a storage structure shared between the plurality of threads and comprising a plurality of entries; and indexing circuitry to generate a target index value identifying an entry of the storage structure to be accessed in response to a request from the processing circuitry specifying a requested index value corresponding to information to be accessed from the storage structure. 
Para:0012and Para:0026  teaches generate the target index value as a function of the requested index value and a key value selected depending on which of the plurality of threads triggered the request, and to update the key value selected for at least one of the threads from time to time.Para:0030 teaches the indexing circuitry will update the key value(s) when a certain key updating event occurs. For example, the key updating event will comprise the elapse of a predetermined period since a previous key updating event. The period could be measured in terms of time, a number of elapsed processing cycles or a number of processed instructions. A counter will be provided to track the elapse of the period, and when the period expires, the keys may be changed to remap which requests from different threads will alias to the same entry of the storage structure);

Hayenga teaches all the above claimed limitations but does not expressly teach the current key to translate the requested index to an encoded index; and updating the encoded index.

Hahn teaches wherein: the coding operation comprises using the current key to translate the requested index to an encoded index of the storage circuitry at which the requested data is stored and the update comprises an update of the encoded index of the storage circuitry at which the requested data is stored; or the coding operation comprises using the current key to translate encoded data stored at the requested index of the storage circuitry to the requested data and the update comprises an update of the encoded data  (Hahn: Col.1, lines. 31-51 and Fig.7,  Col.11,lines.61-67 and Col.8, lines.1- 35 teaches storing and accessing data records. A random seed value and a time period counter are received from a warrant server. The seed value will correspond to a starting time period and be updated by applying a one-way function to the seed value upon expiration of the starting time period and each subsequent time period. A data record will include one or more data fields. A data field will be identified to use as an index value, and a new encryption key will be generated based on the current [updated] random seed value and the index value. The data record and the index value will be encrypted using the newly generated encryption key. And permanently remove the newly generated encryption key after encrypting the data record. The process will repeat the updating and incrementing upon expiration of each subsequent time period).

It would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Yang to include the current key to translate the requested index to an encoded index; and updating the encoded index as taught by Hahn such a setup would yield in a predictable result of updating the storage circuitry to prevent attacks. 

15. Regarding claim 2 Hayenga teaches the data processing apparatus, wherein the update circuitry is adapted to perform a key update process for the execution environment to make the current key a previous key, and to make a new key the current key (para:0030  and para:0033-0034 teaches perform key update).

16. Regarding claim 3 Hayenga teaches the data processing apparatus, wherein the update circuitry is adapted to perform the key update process after a period of time  (para:0030  and para:0033-0034 teaches perform key update process after a period of time).

17. Regarding claim 4 Hayenga teaches the data processing apparatus, wherein the update circuitry is adapted to perform the key update process every period of time (para:0030  and para:0033-0034 teaches perform key update process every period of time). 

18. Regarding claim 5 Hayenga teaches the data processing apparatus, wherein the update circuitry is adapted to perform the update over a plurality of processor cycles (para:0030  and para:0033-0034 teaches perform the update over a plurality of processor cycles).

19. Regarding claim 9 Hayenga teaches the data processing apparatus, comprising: environment storage circuitry to store a reference to the execution environment in association with the current key (para:0026, para:0030 and para:0079 teaches store a reference count to the execution environment in association with the key).

20. Regarding claim 10 Hayenga teaches the data processing apparatus, wherein the reference to the execution environment is also stored in association with the previous key (para:0030 and para:0072-0073 teaches the execution environment is stored in association with the old key). 

21. Regarding claim 12 Hayenga teaches the data processing apparatus wherein the coding circuitry is adapted to perform the coding operation by selecting one of the current key and the previous key ; and if the coding circuitry produces an index, the one of the current key and the previous key is dependent on a value of the count circuitry and the index, wherein if the count circuitry indicates that the update process has reached the index that would be generated using the one of the current key and the previous key then the encoded index is generated using the current key, otherwise the index is generated using the previous key, otherwise, the one of the current key and the previous key is dependent on a value of the count circuitry and the index, wherein if the count circuitry indicates that the update process has reached the index then the current key is selected, otherwise the previous key is selected (abstract and Para:0005-0006 teaches a storage structure shared between the plurality of threads and comprising a plurality of entries; and indexing circuitry to generate a target index value identifying an entry of the storage structure to be accessed in response to a request from the processing circuitry specifying a requested index value corresponding to information to be accessed from the storage structure. 
Para:0012and Para:0026  teaches generate the target index value as a function of the requested index value and a key value selected depending on which of the plurality of threads triggered the request, and to update the key value selected for at least one of the threads from time to time.Para:0030 teaches the indexing circuitry will update the key value(s) when a certain key updating event occurs. For example, the key updating event will comprise the elapse of a predetermined period since a previous key updating event. The period could be measured in terms of time, a number of elapsed processing cycles or a number of processed instructions. A counter will be provided to track the elapse of the period, and when the period expires, the keys may be changed to remap which requests from different threads will alias to the same entry of the storage structure. Para:0079-0080  teaches the current key and the previous key dependent on a value of the count circuitry and the index);  but Hayenga does not expressly teaches encoded index.
Hahn: Col.1, lines. 31-51 and Fig.7,  Col.11,lines.61-67 and Col.8, lines.1- 35 teaches a new encryption key will be generated based on the current [updated] random seed value and the index value. The data record and the index value will be encrypted using the newly generated encryption key. The process will repeat the updating and incrementing upon expiration of each subsequent time period).

22. Regarding claim 13 Hahn teaches the data processing apparatus, wherein the coding circuitry is adapted to perform the coding operation using the current key to translate the requested index to the encoded index of the storage circuitry at which the requested data is stored (Col.1, lines. 31-51 and Fig.7,  Col.11,lines.61-67 and Col.8, lines.1- 35 teaches translate the requested index to the encoded index). 

23. Regarding claim 18 Hayenga teaches the data processing apparatus, wherein the storage circuitry provides a mapping between program counter values and data associated with the program counter values  (Para:0027-0030 and Para:0034-0035 teaches counter values and data associated with the counter values).

24. Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayenga  (US Pub.No.2017/0286421) in view of Hahn (US Pat.No.9,646,172) as applied to claim 2 above and further in view Stufflebeam (US Pub.No.2017/0257214).

25. Regarding claim 6 Hayenga in view of Hahn teaches all the above claimed limitations, but does not expressly teach the data processing apparatus, wherein the update circuitry is adapted to perform the update over a plurality of processor cycles, across the storage circuitry in a given order.

Stufflebeam teaches the data processing apparatus, wherein the update circuitry is adapted to perform the update over a plurality of processor cycles, across the storage circuitry in a given order  (Para:0085-0086 perform the update over a plurality of processor cycles in an order).

It would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Hayenga in view of Hahn to include perform the update over a plurality of processor cycles, across the storage circuitry in a given order as taught by Stufflebeam such a setup would improve the system performance.

26. Regarding claim 7 Hayenga teaches the data processing apparatus, comprising: count circuitry to count progress of the update (Para: 0030 and Para:0079 teaches maintain a reference count based on the update).

27. Regarding claim 8 Hayenga in view of Hahn teaches all the above claimed limitations, but does not expressly teach the data processing apparatus, wherein the given order is based on an index of each entry in the storage circuitry

Stufflebeam teaches the data processing apparatus, wherein the given order is based on an index of each entry in the storage circuitry (Para: 0085-0086 teaches the order is based on index [pointer] entry in the storage).

It would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Hayenga in view of Hahn to include the order is based on an index of each entry in the storage circuitry as taught by Stufflebeam such a setup would improve the system performance.

  
28. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayenga  (US Pub.No.2017/0286421) in view of Hahn (US Pat.No.9,646,172) as applied to claim 9 above and further in view of Donnelli (US Pub.No.2006/0143084).

29. Regarding claim 11 Hayenga in view of Hahn teaches all the above claimed limitations but does not expressly teach the data processing apparatus, wherein entries of the environment storage circuitry are accessed in parallel.
Donnelli teaches the entries of the environment storage circuitry are accessed in parallel (Para: 0032 teaches the entries are accessed in parallel).

It would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Hayenga in view of Hahn to include the entries of the environment storage circuitry are accessed in parallel as taught by Donnelli such a setup would yield in a predictable result of faster accessing of the files.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431